MEMORANDUM**
California state prisoner Raymond D. Jackson, Sr. appeals pro se the district court’s summary judgment in his 42 U.S.C. § 1983 action alleging that prison officials were deliberately indifferent to his medical needs. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo a district court’s grant of summary judgment, Sorrels v. McKee, 290 F.3d 965, 969 (9th Cir.2002), and we affirm.
The district court properly granted defendants summary judgment because Jackson failed to show the existence of a genuine issue of material fact that prison officials’ withholding of his therapeutic diets caused him any injury. See Resnick v. Hayes, 213 F.3d 443, 449 (9th Cir.2000) (“In a constitutional tort, as in any other, a plaintiff must allege that the defendant’s actions caused him some injury”).
The district court did not abuse its discretion in granting defendants summary judgment before ruling on Jackson’s pending discovery motions because Jackson failed to show that the evidence he sought existed and would preclude summary judgment. See Chance v. Pac-Tel Teletrac Inc., 242 F.3d 1151, 1161 (9th Cir.2001).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.